Opinion issued August 30, 2018




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-18-00326-CV
                             ———————————
    IN RE C. ED HARRELL AND HUGHES WATTERS ASKANASE, LLP,
                             Relators



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relators, C. Ed Harrell and Hughes Watters Askanase, LLP, have filed a

petition for writ of mandamus, seeking to set aside the trial court’s order that requires

them to represent real parties in interest, AES Valves, LLC and IES International

Energy Services, Ltd., in post-judgment discovery.1


1
      The underlying case is KOBI Int’l, Inc. d/b/a KOBI Group, v. AES Valves, LLC and
      IES Int’l Energy Servs., Ltd., cause number 2016-61999, pending in the 125th
      District Court of Harris County, Texas, the Honorable Kyle Carter presiding.
      We deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

We withdraw our April 26, 2018 Order that granted an emergency stay.

                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Caughey.




                                        2